Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered; wherein:
claim 21 and 31 have been amended; and 
claims 22 and 32 were previously canceled.

DETAILED ACTION
Claims 21, 23 – 31, and 33 – 40 remain pending and have been examined; wherein examiner amends abstract and claims 21, 27, and 37.
Claims 21, 23 – 31, and 33 – 40 are allowed (these claims are renumbered to 1 – 18.)

Response to Amendment
Claim objections for claims 31 and 33 – 40 are withdrawn in view of Applicant’s amendments.
Claim objections for claims 21 and 23 – 30 are withdrawn after examiner amends claim 21.

Double Patenting
Double patenting rejections for claims 21, 23 – 31, and 33 – 40 are withdrawn as claims 21 and 31 are patently distinct from patents 8661403, 9508084, and 10210534.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Upon agreement on amendments, authorization for the amendments was given in a telephone interview with attorney Mark L. Berrier (Reg. No. 35,066) on 11/17/2021, to put the claims in condition for allowance.

Amend claims 21, 27, and 37 as follow:
Claim 21 (currently amended)
A method for identifying consumer items more likely to be selected by a user as a next hop in a search path, comprising: 
in a computer having a processor and a memory, wherein the computer is communicatively connected to a computing device;
generating an interface which is presented to the user via the computing device; 
 the next hop in the search path following viewing of another one of the pair of items, the search path comprising a sequence of items which are viewed by the user, the probability metrics representing historical online search behavior of a plurality of users; 
determining, responsive to the user viewing a baseline item via the interface on the computing device, for each individual item of the plurality of items, a probability that the user will select the individual item as the next hop in the search path, wherein the probability is determined based on the probability metrics corresponding to the pair of items including the baseline item and the individual item; 
ranking, in decreasing order, probabilities determined for the plurality of items, wherein items that are more frequently selected as the next hop in the search path are ranked higher than items that are less frequently selected as the next hop in the search path; 
updating the interface running on the computing device, wherein the updated interface presents to the user at least a portion of the plurality of items ranked in decreasing order according to the probabilities; and 
after and in response to the user selecting one of the presented portion of the plurality of items
Claim 27 (currently amended)
The method according to claim 26, further comprising: 
defining a kernel for a given radius each time the second next item is selected after the baseline item is established by the user.

Claim 37 (currently amended)
The computer program product of claim 36, wherein the at least one non-transitory computer readable medium further stores instructions translatable by the at least one processor to perform: 
defining a kernel for a given radius each time the second next item is selected after the baseline item is established by the user.

Amend abstract as follow:
Abstract (currently amended)


Systems, methods, and computer program products for identifying items more likely to be selected by an individual user as a next hop in a search path.  Probability metrics are maintained for items, the probability metrics indicating frequencies with which users have selected each item as a next hop after viewing another item.  Responsive to the user viewing a baseline item, a probability of selection as a next hop is determined for each of a plurality of items based on the probability metrics.  The items are ranked according to the probabilities of selection and presented to the user.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 21
As Applicant has pointed out in the remark that the prior arts of record do not disclose limitations:
“maintaining probability metrics corresponding to each pair of items in a plurality of items, the probability metrics indicating for each pair of items a corresponding frequency with which users have selected one of the pair of items as a next hop in the search path following viewing of another one of the pair of items, the search path comprising a sequence of items which are viewed by the user, the probability metrics representing historical online search behavior of a plurality of users; 
determining, responsive to the user viewing a baseline item via the interface on the computing device, for each individual item of the plurality of items, a probability that the user will select the individual item as the next hop in the search path, wherein the probability is determined based on the probability metrics corresponding to the pair of items including the baseline item and the individual item.”
The claimed limitations in combination with other elements cited are not present in the prior arts of record and would not have been obvious; therefore, they present subject matter that is novel. As a result, claim 21 and its dependent claims are allowed.

Claim 31
Claim 31 recites limitations in the same manner as claim 21; therefore, claim 31 and its dependent claims are also allowed for the same reasons as claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith et al. (Pub. No. US 2002/0010625 A1): monitoring user browsing activities and using the activity information to recommend items to users.
Wang et al. (Pub. No. US 2011/0010323 A1): Use data pertaining to plurality of selectable items displayed to user and action data which user performed with respect to items to infer view sequence for second subset of items that user views.
Paul Bertens et al. (NPL; A Machine-Learning Item Recommendation System for Video Games): evaluate and compare two algorithms, an ensemble-based model and a deep neural network, that recommend video games.
Cesare Bernardis et al. (NPL; Estimating Confidence of Individual User Predictions in Item-based Recommender Systems): Investigate conditions under which item-based recommendation based on item-item collaborative filtering will succeed or fail for a specific user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192